In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00076-CR



       CASEY AUSTIN HOLLOWAY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 196th District Court
                  Hunt County, Texas
               Trial Court No. 33536CR




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                            ORDER

       Our review of the clerk’s record and volume eleven of the reporter’s record in this case

indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s

license number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s

record and volume eleven of the reporter’s record include a social security number. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and volume eleven of the reporter’s record contain sensitive data, we order the

clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically

filed clerk’s record and volume eleven of the reporter’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: October 26, 2022




                                                 2